Citation Nr: 0205917	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  97-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1969.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a July 1996 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the appellant's claim 
for service connection for foot and back disability.

In August 1999, the veteran participated in a videoconference 
hearing before Ms. Nancy Phillips, who was the Board member 
designated by the Chairman to conduct that hearing.  A 
transcript of the hearing is of record.  In December 2001, a 
letter was sent to the veteran asking him whether, due to Ms. 
Phillips' retirement from the Board, he desired a new 
hearing.  The veteran responded in the negative.

The Board, in November 1999, issued a decision that reopened 
the veteran's claim for entitlement to service connection for 
a back disability.  Although the Board reopened the claim, it 
further concluded that the veteran had not presented a well-
grounded claim.  The Board declined to reopen the other issue 
involving pes planus.  The veteran was notified of this 
decision and he appealed to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  The 
Court, in two different orders, dated February 15, 2001, and 
May 25, 2001, vacated the Board's November 1999 decision.  
The Board was instructed to review the veteran's claim in 
light of the Veterans Claims Assistance Act of 2000, codified 
at 38 U.S.C.A. §§ 5100 et. seq., and to issue a new decision 
in light of the VCAA.  The claim was then returned to the 
Board for appropriate action.

FINDINGS OF FACT

1. Service connection for a low back and foot disability was 
last denied in November 1983.  The veteran disagreed with 
this decision and a statement of the case (SOC) was issued 
in January 1984; however, the veteran did not perfect an 
appeal.
 
2. Since the November 1983 rating decision, medical evidence 
has been added to the record which suggests that back 
disability may have increased in severity during active 
duty.  This medical evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3. Since the November 1983 rating decision, medical evidence 
has been added to the record which suggests that foot 
disability may have increased in severity during active 
duty.  This medical evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1. The November 1983 decision, wherein the veteran's claims 
of entitlement to service connection for a low back and 
foot disability were denied, is final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 19.129, 19.192 (1983); currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 30.302, 20.1103 
(2001).
 
2. New and material evidence has been submitted since the 
final November 1983 decision and the claim of entitlement 
to service connection for a low back disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3. New and material evidence has been submitted since the 
final November 1983 decision and the claim of entitlement 
to service connection for foot disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

In light of the favorable decision to reopen the veteran's 
claims, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claims of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The veteran contends that he is entitled to service 
connection for a low back and foot disability.  According to 
the veteran, his lumbar scoliosis and bilateral pes planus 
increased in severity during active duty.  The veteran was 
originally denied service connection for these disabilities 
in January 1974 on the basis that they preexisted service and 
were not aggravated therein.  This decision was upheld in 
subsequent rating actions, most recently in November 1983.  
The veteran disagreed with this decision and a statement of 
the case (SOC) was issued in January 1984.  The veteran did 
not perfect an appeal.  The veteran requested to reopen his 
claims in April 1996.

Prior to the November 1983 decision, the record contained the 
following pertinent evidence: 1) service medical records; 2) 
a December 1959 report by Dr. Atkins; and 3) December 1973 VA 
examination report.

The medical report by Dr. Atkins that is dated in 1959 refers 
to mild curvature of the back.  Service medical records 
reflect that mild scoliosis and history of foot trouble were 
noted on induction.  During service, an eleven year history 
of low back and left hip pain was recorded.  He had low back 
pain secondary to 3/4 inch shortening of the left lower 
extremity with resultant lumbar scoliosis.  At separation, 
mild scoliosis was again noted.  

On the initial VA examination in 1973, it was noted that the 
appellant had mild rotary scoliosis of the lumbar spine 
associated with 3/8 inch congenital shortening of the left 
lower extremity.  He reportedly had had a fairly marked 
degree of pes planus ever since he was born.  The diagnoses 
were mild scoliosis of the lumbar spine; and congenital 
bilateral pes planus with minimal symptoms left.  Subsequent 
private medical records show treatment for back, foot and hip 
pain.  Lay statements were submitted in support of the claim.

Since the November 1983 decision, additional evidence has 
been submitted, including an August 2000 report, written by 
a chiropractor, Dr. Richard A. Franks.  Dr. Franks offered 
an opinion that the veteran's current disabilities could 
have been permanently aggravated beyond the normal 
progression in service.  He indicated a belief that it is 
more than likely that his current conditions of scoliosis 
and pes planus were exacerbated by military service.  

The Board finds the medical evidence to be new, as it was not 
previously considered by the RO.  In addition, the Board 
finds the medical evidence to be material in that it suggests 
that pertinent disability was aggravated during active duty.  
It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matters 
under consideration, that is, whether the veteran's lumbar 
scoliosis and/or bilateral pes planus were aggravated during 
active service, and to be of such significance that it must 
be considered together with all of the evidence to fairly 
decide the merits of the veteran's claims.  Accordingly, the 
Board concludes that the veteran has submitted evidence that 
is new and material, and the claims for service connection 
for a low back and foot disability are reopened.

Since the veteran's claims for service connection for low 
back and foot disability have been reopened, the Board must 
address the merits of the service connection claims.  Before 
proceeding to a decision on the merits, it is the Board's 
opinion that further development is necessary.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Accordingly, the Board will undertake additional development 
on these issues pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the merits of the 
veteran's claims.



ORDER

1.  The claim of entitlement to service connection for a low 
back disability is reopened; to this extent, the appeal is 
granted.

2.  The claim for entitlement to service connection for foot 
disability is reopened; to this extent, the appeal is 
granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

